OPERATING AGREEMENT
 
OF
 
GENERAL AUTOMOTIVE ADVANCED TECHNOLOGY GROUP, LLC

 
As of July 15, 2008

 
THE MEMBERSHIP INTERESTS CREATED BY THIS OPERATING AGREEMENT ARE NOT INTENDED TO
CONSTITUTE SECURITIES.  TO THE EXTENT THESE MEMBERSHIP INTERESTS ARE CONSTRUED
TO BE SECURITIES, THEN SUCH SECURITIES REPRESENTED BY THIS OPERATING AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR
REGISTERED NOR QUALIFIED UNDER ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR
HYPOTHECATED UNLESS QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL
SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT REQUIRED.  ANY TRANSFER OF
THE SECURITIES REPRESENTED BY THIS OPERATING AGREEMENT IS FURTHER SUBJECT TO
OTHER RESTRICTIONS, TERMS AND CONDITIONS.
 

--------------------------------------------------------------------------------


 
OPERATING AGREEMENT
 
OF
 
GENERAL AUTOMOTIVE ADVANCED TECHNOLOGY GROUP, LLC

 
In accordance with the Florida Limited Liability Company Act and subject to the
Articles of Organization, which were filed on July 15, 2008, with the Florida
Department of State, General Automotive Company, a Nevada corporation (the “GAC
Member”), and SenCer Inc., a New York corporation (the “SenCer Member”), as
initial Members and such other persons or entities who from time to time are
signatories hereto (collectively, the “Members”), adopt the following Operating
Agreement (the “Agreement”) regarding the conduct of the business and affairs of
General Automotive Advanced Technology Group, LLC, a Florida limited liability
company (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the initial Members named above authorized A.G.C. Co., as its
authorized representative, to form the Company as a limited liability company
under the Florida Limited Liability Company Act on July 15, 2008; and
 
WHEREAS, the initial Members desire to adopt an Operating Agreement in order to
set forth the regulations, terms and conditions under which the Company will be
operated.
 
NOW, THEREFORE, set forth below are the terms and conditions of the operation of
the Company.
 
 
ARTICLE I - DEFINED TERMS; EXHIBITS, SCHEDULES, ETC.

 
1.1 Definitions.  As used in this Agreement, the following terms shall have the
respective meanings indicated below:
 
“Act” means the Florida Limited Liability Company Act, as the same may be
amended from time to time.
 
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
 
(a) decrease such deficit by any amounts which such Member is obligated or
deemed obligated to restore pursuant to this Agreement or the penultimate
sentence of each of Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
 
(b) increase such deficit by the items described in Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6).
 
2

--------------------------------------------------------------------------------


 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulation Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
 
“Affiliate” means any Person who or which, directly or indirectly, through one
or more intermediaries, controls or is controlled by, or is under common control
with an entity (the term “control” for purposes of this definition meaning the
ability, whether by ownership of shares or other equity inter­ests, by contract
or otherwise, to elect a majority of the directors of a corporation, to select
the managing or general partner of a partnership, or otherwise to select, or
have the power to remove and then select, a majority of those Persons exercising
governing authority over an entity).
 
“Agreement” means this Operating Agreement, as originally executed and as
amended, modified, supplemented or restated from time to time, as the context
requires.
 
“Articles of Organization” means the Articles of Organization of the Company as
filed with the Secretary of State of Florida, as the same may be amended or
restated from time to time.
 
“Bankrupt Member” means any Member (a) that (i) makes a general assignment for
the benefit of creditors; (ii) files a voluntary bankruptcy petition; (iii)
becomes the subject of an order for relief or is declared insolvent in any
federal or state bankruptcy or insolvency proceedings; (iv) files a petition or
answer seeking for the Member a reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any law; (v)
files an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Member in a proceeding of the type
described in subclauses (i) through (iv) of this clause (a); or (vi) seeks,
consents to, or acquiesces in the appointment of a trustee, receiver, or
liquidator of the Member’s or of all or any substantial part of the Member’s
properties; or (b) against which, a proceeding seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any law has been commenced and sixty (60) days have expired without
dismissal thereof or with respect to which, without the Member’s consent or
acquiescence, a trustee, receiver, or liquidator of the Member or of all or any
substantial part of the Member’s properties has been appointed and sixty (60)
days have expired without the appointments having been vacated or stayed, or
sixty (60) days have expired after the date of expiration of a stay, if the
appointment has not previously been vacated.
 
“Business” means the business, directly or indirectly, in whole or in part, as
more particularly described in Section 2.3 hereof.
 
“Business Day” means any day on which banks are open for business in Orlando,
Florida.
 
“Capital Account” means, with respect to any Member, the separate “book” account
which the Company shall establish and maintain for each Member in accordance
with Section 704(b) of the Code and Regulation Section 1.704-1(b)(2)(iv) and
such other provisions of Regulation Section 1.704-1(b) that must be complied
with in order for the Capital Accounts to be determined in accordance with the
provisions of the Regulations.  In furtherance of the foregoing, the Capital
Accounts shall be maintained in compliance with Regulation Section
1.704-1(b)(2)(iv), and the provisions hereof shall be interpreted and applied in
a manner consistent therewith.
 
3

--------------------------------------------------------------------------------


         
                “Capital Contribution” means, with respect to each Member, the
amount of money or property contributed to the Company by such Member from time
to time.
 
“Change of Control Transaction” means any of the following: (i) any liquidation,
dissolution or winding up of the Company, (ii) any sale, lease or other
disposition of the Company of all or substantially all of its assets, (iii) any
merger, consolidation, equity exchange, reorganization or other similar
transaction or series of transactions in which the Members immediately prior to
such event beneficially own fifty percent (50%) or less of the voting power in
the resulting entity immediately after such event, (iv) any purchase or
purchases by any person or persons of Membership Interests (either through a
negotiated Membership Interest purchase or a tender for such Membership
Interests), the effect of which is that the Members immediately prior to such
event beneficially own fifty percent (50%) or less of the voting power in the
resulting entity immediately after such event.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any replacement
or successor law thereto.
 
“Company Minimum Gain” has the meaning ascribed to partnership minimum gain in
Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
 
“Defaulted Member” means a Member who has no right to vote with respect to any
Company matter, including, without limitation, Major Decisions, except as
expressly provided for herein or by law.
 
“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such year or other
period in accordance with the depreciation method elected by the Company with
respect to such asset, except that if the Gross Asset Value of an asset differs
from its adjusted basis for federal income tax purposes at the beginning of such
year or other period, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization or other cost recovery deduction allowable for such year or other
period bears to such beginning adjusted tax basis or as otherwise required under
Section 1.704-1(b)(2)(iv)(g)(3) of the Regulations, or, in the reasonable
discretion of the Managing Member, as otherwise permitted thereunder.
 
“Designated Person”  means, for any Membership Interest held by an Entity, the
person designated as such by the board of directors (or similar governing body)
of such Entity pursuant to certified resolutions delivered to the Company, and a
Designated Person may be changed only by a subsequent certified resolutions
delivered to the Company.  Joe DeFrancisci is the initial Designated Person with
respect to the Membership Interest held by the GAC Member.  David Burt is the
initial Designated Person with respect to the Membership Interest held by the
SenCer Member.
 
“Distributable Cash” means, with respect to any Fiscal Year or other applicable
period, the excess, if any, as determined by the Managing Member, of (a) all
cash of the Company from all sources for such period, including, without
limitation, receipts from operations, contributions of capital by the Members,
proceeds of borrowing or from the issuance of securities by the Company,
 
4

--------------------------------------------------------------------------------


 
deposits and all other Company cash sources and all Company cash reserves on
hand at the beginning of such period over (b) all cash expenses and capital
expenditures of the Company for such period, all payments of principal and
interest on account of Company indebtedness, and such cash reserves as the
Managing Member deems necessary for any Company needs (or those mandated by law,
contract or the Company’s debt instruments).
 
“Entity”  means any corporation, partnership (general, limited or other),
limited liability company, company, trust, business trust, cooperative or
association.
 
“Event of Bankruptcy” means any event that causes a Member to be deemed a
Bankrupt Member.
 
“Financial Statements” means, for any Fiscal Year, the financial statements
(consisting of a balance sheet, statement of operations, statement of Members’
equity and statement of cash flows) of the Company.  The Financial Statements
shall be prepared in accordance with U.S. generally accepted accounting
principles or such other methodology, consistently applied, as determined by the
Managing Member, and shall be consistent with the books and records of the
Company.
 
“Fiscal Year” means the twelve-month period ending on December 31 of each year
or such other fiscal year as the Managing Member may select in its reasonable
discretion from time to time in accordance with the Code and the Regulations.
 
“Gross Asset Value” means, with respect to any asset of the Company, the
adjusted basis of such asset for federal income tax purposes, except as follows:
 
(a) The Gross Asset Value of any asset contributed by a Member to the Company
shall, as of the date of such contribution and subject to further adjustment as
herein provided, be the gross fair market value of such asset, as reasonably
determined by the Managing Member or otherwise agreed upon by the Managing
Member and the contributing Member.
 
(b) The Gross Asset Values of all Company assets (including assets contributed
to the Company) shall be adjusted to equal their respective gross fair market
values, as reasonably determined by a Super Majority in Interest, as of each of
the following times: (i) the acquisition of an additional Membership Interest by
any new or existing Member in exchange for more than a de minimis capital
contribution; (ii) the distribution by the Company to a Member of more than a de
minimis amount of Company property or cash in consideration of the redemption,
or partial redemption, of the Membership Interest of the Member or Members to
whom such distribution shall be made if, in connection therewith, the Managing
Member reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Members in the Company; and (iii)
the liquidation of the Company within the meaning of Regulation Section
1.704-1(b)(2)(ii)(g).
 
(c) The Gross Asset Value of any Company asset distributed to any Member shall
be the gross fair market value of such asset on the date of distribution as
reasonably determined by the Managing Member.
 
5

--------------------------------------------------------------------------------


 
(d) The Gross Asset Value of any Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulation Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted to the extent the Managing Member
determines that an adjustment pursuant to subparagraph (b) above is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (d).
 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
any of the foregoing, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Net Income and Net Losses.
 
“Liquidating Trustee” means such Person as is selected at the time of
dissolution by a Super Majority in Interest, which Person may include an
Affiliate of any Member.  The Liquidating Trustee shall be empowered to give and
receive notices, reports and payments in connection with the dissolution,
liquidation and/or winding-up of the Company and shall hold and exercise such
other rights and powers as are necessary or required to permit all parties to
deal with the Liquidating Trustee in connection with the dissolution,
liquidation, and/or winding-up of the Company.
 
“Managing Member” means the GAC Member, as appointed in Section 7.1 of this
Agreement, or its successor as appointed in Section 7.2 of this Agreement.
 
“Member Nonrecourse Debt” has the meaning ascribed to partner nonrecourse debt
in Regulation Section 1.704-2(b)(4).
 
“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt was treated as a Nonrecourse Liability, determined
in accordance with Regulation Sections 1.704-2(i)(2) and (3).
 
“Member Nonrecourse Deductions” has the meaning ascribed to partner nonrecourse
deductions in Regulation Sections 1.704-2(i)(1) and 1.704-2(i)(2).
 
“Members” means the Persons named in the preamble to this Agreement who have
been admitted to the Company in accordance with this Agreement and other Persons
who are admitted to the Company as Members and have become signatories hereto
from time to time, all of whom are listed on Exhibit A attached hereto and
incorporated herein by reference, as the same shall be amended from time to
time.
 
“Membership Interest” means a Member’s entire interest in the Company, which
shall entitle the Member to (a) an interest in the Net Income, Net Loss,
Distributable Cash, and net proceeds of liquidation of the Company, as set forth
herein; (b) any right to vote as set forth herein or as required under the Act;
and (c) any right to participate in the management of the Company as set forth
herein or as required under the Act.  A Membership Interest is personal property
and a Member shall have no interest in the specific assets or property of the
Company.
 
6

--------------------------------------------------------------------------------


 
                “Membership Percentage” means, with respect to each Member, such
Member’s percentage ownership interest in the Company set forth on Exhibit A
attached hereto, as may be amended or adjusted from time to time.
 
“Minimum Gain” shall mean the minimum gain, determined by computing, with
respect to each non-recourse liability, the amount of gain (of whatever
character), if any, that would be realized if the Company disposed of (in a
taxable transaction) the property subject to such liability in full satisfaction
thereof (and for no other consideration), and by then aggregating the amounts so
computed.  Minimum Gain shall be computed in all respects in conformity with the
Regulations.  Without limiting the generality of the foregoing, all definitions
relevant for Minimum Gain purposes shall have the meaning ascribed thereto in,
or for purposes of, the Regulations.
 
“Net Income” or “Net Loss” shall mean the income or loss for federal income tax
purposes determined as of the close of the Company’s Fiscal Year or as of such
other time as may be required by this Agreement or the Code, as well as, where
the context requires, related federal tax items such as tax preferences and
credits, appropriately adjusted with respect to final determination of any of
the foregoing for federal income tax purposes, and also adjusted as follows:
 
(a) Any income that is exempt from federal income tax and not otherwise taken
into account in computing Net Income or Net Loss shall be added to such taxable
income or loss.
 
(b) Any expenditures described in Section 705(a)(2)(B) of the Code, or treated
as Section 705(a)(2)(B) expenditures pursuant to Regulation Section
1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing Net
Income or Net Loss shall be subtracted from such taxable income or loss.
 
(c) In lieu of depreciation, amortization or other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period.
 
(d) Gain or loss during any Fiscal Year on account of the sale, exchange,
condemnation or other disposition of any assets, as determined in accordance
with Section 1001 of the Code (or, where applicable, Section 453 of the Code),
appropriately adjusted, however, with respect to final determination of the
foregoing for federal income tax purposes, and also adjusted as follows:
 
(i) In the event the Gross Asset Value of any asset is adjusted pursuant to
sub­para­graphs (b) or (c) of the definition of Gross Asset Value, the amount of
such adjustment shall be taken into account as though the same constituted gain
or loss from the disposition of such asset for purposes of computing Net Income
or Net Loss under the provisions of this Agreement.
 
(ii) gain or loss, if any, resulting from any disposition of Company assets with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value.
 
7

--------------------------------------------------------------------------------


 
                “Nonrecourse Deductions” has the meaning set forth in Regulation
Section 1.704-2(b)(1).
 
“Nonrecourse Liability” has the meaning set forth in Regulation Section
1.704-2(b)(3).
 
“Person” means any natural person or Entity.
 
“Regulation” or “Regulations” means the proposed, temporary and final
regulations promulgated by the Treasury Department pursuant to the Code, as
amended from time to time.
 
“Restricted Business” means any business based on, directly or indirectly, the
ceramic composite technology for any and all transportation applications using
the UltraTemp products, including gas sensors, fuel cell stacks and components,
heat and gas distribution products, excluding (Ref 2.10 i) plastic welding for
automotive components, and operational capabilities related thereto.
 
“Super Majority In Interest” means Members collectively holding seventy percent
(70%) or more of the Membership Percentage, not including the Membership
Percentage of Defaulted Members.
 
“Tax Distribution” means a distribution by the Company of Distributable Cash to
the Members which is designed to estimate such Member’s respective tax liability
with respect to such Member’s Membership Interest for the applicable time
period.  Each Tax Distribution shall be in an amount presently equal to an
assumed aggregate Federal and state income tax liability of 40% of the
cumulative taxable income (after taking account of allocated tax losses and
deductions for any prior periods subsequent to the last Tax Distribution)
allocated (or estimated to be allocated if not determined at such time) to such
Member since the last Tax Distribution to such Member.  In the event that the
highest federal income tax rate tax for individuals is changed from 35%, the
assumed rate above shall be likewise adjusted to reflect the change to such
modified maximum federal tax rate (rounded up to the next whole
percentage).  All such Tax Distributions shall be determined and made without
regard to any available or applied tax credits and otherwise without regard to
the tax status, profile or other actual tax liability of the Members.
 
“Transfer” means assign, sell, pledge, encumber, give or otherwise transfer,
dispose of or alienate, or grant an option or contractual agreement to do any of
the foregoing, but shall not include any transfer to a legal representative or
successor trustee.
 
“Unreturned Capital Contribution” shall mean with respect to each Member the
Capital Contributions made from time to time to the Company by such Member,
reduced by any distributions previously made to such Member pursuant to Section
5.1(b)(i).  If at any time during the term of the Company, the “Unreturned
Capital Contribution” of any Member shall have been reduced to zero, “Unreturned
Capital Contributions” thereafter shall be calculated with respect to such
Member only by considering such Member’s subsequent Capital Contributions and
subsequent distributions pursuant to Section 5.1(b)(i).
 
1.2 Other Defined Terms.  Capitalized terms not defined in Section 1.1 shall
have the meanings set forth in the other sections of this Agreement.
 
8

--------------------------------------------------------------------------------


 
1.3 References.  References to an “Exhibit” or to a “Schedule” are, unless
otherwise specified, to one of the exhibits or schedules attached to this
Agreement, and references to an “Article” or a “Section” are, unless otherwise
specified, to one of the articles or sections of this Agreement.  Each Exhibit
and Schedule attached hereto and referred to herein is hereby incorporated
herein by such reference.
 
ARTICLE II- ORGANIZATION

 
2.1 Organization of Company.  Effective as of July 15, 2008, the date of the
filing of the Articles of Organization with the Secretary of State of the State
of Florida, the initial Members named in the preamble to this Agreement formed
the Company as a limited liability company.  From the date hereof forward, the
Company is to be governed by the terms hereof.  Except as provided herein or in
the Articles of Organization, the rights and obligations of the Members are as
provided under the Act.
 
2.2 Name.  The name of the Company is “General Automotive Advanced Technology
Group, LLC” or such other name as may be selected by the Managing Member.
 
2.3 Purpose and Powers.  The purpose of the Company is to exercise all of the
powers granted to a limited liability company under the laws of the State of
Florida, including, without limitation, the powers specifically enumerated in
Section 608.404 of the Act, subject to the terms and conditions of this
Agreement (the “Business”).
 
2.4 Principal Office.  The location of the Company’s principal office is 5422
Carrier Drive, Suite 309, Orlando, Florida 32819, or such other place as may be
selected by the Managing Member.
 
2.5 Registered Agent and Registered Office.  The statutory agent for service of
process and the registered office of the Company in the State of Florida shall
be A.G.C. Co., 200 S. Orange Avenue, Suite 2300, Orlando, Florida 32801, or such
other statutory agent and registered office as the Managing Member may determine
from time to time.  All notices shall be forwarded to the Members.
 
2.6 Members.  The Members named in the preamble to this Agreement have been
admitted to the Company as initial Members.  The names and mailing addresses of
the Members are set forth in Exhibit A attached hereto and incorporated herein
by reference, as the same may be amended from time to time.  The Company shall
be entitled to recognize the exclusive right of a person regis­tered on its
books as the owner of Membership Interests to receive distributions, and to vote
or take other action as such owner, and to hold liable for calls and assessments
a person registered on its books as the owner of Membership Interests, and shall
not be bound to recognize any equitable or other claim to or interest in such
Membership Interests on the part of any other Person, whether or not it shall
have express or other notice thereof, except as otherwise provide by the laws of
the State of Florida.
 
2.7 Limited Liability.  The Members intend that the Company not be a partnership
(including, without limitation, a limited partnership) or joint venture under
any state law, and that no Member be a partner or joint venturer of any other
Member, for any purposes other than
 
9

--------------------------------------------------------------------------------


 
federal and state tax purposes (for which the Members do intend to be taxed as a
“partnership”), and that this Agreement not be construed to suggest otherwise.
Except as otherwise provided by the Act, the debts, obligations and liabilities
of the Company, whether arising in contract, tort or otherwise, shall be solely
the debts, obligations and liabilities of the Company, and the Members shall not
be obligated personally for any such debt, obligation or liability of the
Company solely by reason of being a member of the Company.
 
2.8 Scope of Members’ Authority.  Unless otherwise expressly provided in this
Agreement, no Member shall have any authority to act for, or assume any
obligations or responsibility on behalf of the Company or any other
Member.  Nothing contained herein shall constitute the Members as partners with
one another in any matter (other than for federal income tax purposes) or render
any of them liable for the debts or obligations of any other Member.
 
2.9 SenCer Member Services.
 
(a)           Services.  For as long as SenCer Member is a Member of the
Company, SenCer Member shall provide the following services for the benefit of
and on behalf of the Company (collectively, the “Services”):
 
(i)           design and develop applications and prototype products for clients
of the Company;
 
(ii)           provide technical support to marketing and commercialization
efforts of GAC Member;
 
(iii)           provide scale-up and manufacturing design services; and
 
(iv)           such other services as agreed by SenCer Member and the Managing
Member from time to time.
 
At all times that the Services are provided by SenCer Member, David Burt shall
be required to directly and actively participate in the provision of the
Services, including, without limitation, undertaking a supervisory role with
respect to such Services.  In the event David Burt shall terminate his
relationship with SenCer Member, die, become incapacitated or otherwise cannot,
will not or does not fulfill the obligations set forth above, then SenCer Member
shall have thirty (30) days to engage a replacement who is acceptable in GAC
Member’s sole and absolute discretion; and the failure to do so shall constitute
a Default (as defined in Section 9.5 hereof).  David Burt and any replacement
will also be required to execute and deliver a
non-disclosure/non-competition/non-solicitation agreement in form and substance
acceptable to the Managing Member on or before the Viability Confirmation Date
(as defined below) in the case of David Burt, and on or before his engagement
begins in the case of a replacement.
 
(b)           Expenses.  The Company shall reimburse SenCer Member for
reasonable out-of-pocket costs and expenses actually incurred by SenCer Member
in the course of performing the Services; provided, that (i) such costs and
expenses were provided for in an operating budget approved by the Managing
Member, or (ii) SenCer Member shall have obtained the approval of the Managing
Member prior to incurring such costs and expenses.  SenCer Member shall provide
any and all documentation required by the Managing Member in
 
10

--------------------------------------------------------------------------------


 
connection with any reimbursable expenses incurred.  The Managing Member shall
determine the reasonableness of the expenses incurred in its sole discretion.
 
(c)           Ownership of Work Product.
 
(i)           SenCer Member agrees that all works of authorship and materials
(hereinafter “materials”) and ideas generated or developed by SenCer Member
(whether solely or jointly with others) in performing Services under this
Agreement or contributed or furnished by SenCer Member to the Company, and any
intellectual property rights therein, shall be and remain the property of the
Company.  SenCer Member specifically agrees that all copyrightable materials
generated or developed in performing Services under this Agreement shall, upon
creation, be owned exclusively by the Company.  To the extent that any such
materials, under applicable law, may not be considered to be owned exclusively
by the Company, SenCer Member hereby assigns to the Company the worldwide
ownership of copyright in such materials, in any and all media and forms of
expression now known or hereafter devised, without the necessity of any further
consideration, and the Company shall be entitled to obtain and hold in its own
name all copyrights in respect of such materials.
 
(ii)           If and to the extent SenCer Member may, under applicable law, be
entitled to claim any ownership interest in any materials and ideas generated or
developed by SenCer Member (whether solely or jointly with others) in performing
Services under this Agreement, SenCer Member hereby transfers, grants, conveys,
assigns, and relinquishes exclusively to the Company all of SenCer Member’s
worldwide right, title, and interest in and to such materials and ideas, in any
and all media and forms of expression now known or hereafter devised, under
patent, copyright, trade secret, and trademark and any other law, in perpetuity
or for the longest period otherwise permitted by law.
 
(iii)           SenCer Member shall perform any acts that may be deemed
necessary or desirable by the Company to evidence more fully transfer of
ownership of all materials, ideas and Company Proprietary Rights (defined
herein) designated under this Section 2.9(c) to the Company to the fullest
extent possible, including, but not limited to, the making of further written
assignments in a form determined by the Managing Member.
 
(iv)           The Members acknowledge and agree that:  (i) as between any
Member on the one hand, and the Company on the other, the Company owns all
worldwide right, title and interest in and to any and all products and services
of the Company (including, without limitation, all prototypes and other products
produced by the Company or by a Member on behalf of or for the use or benefit of
the Company (whether solely or jointly with others)), the core systems and other
technology owned, licensed or used by the Company, any and all materials and
content provided by the Company to a Member in connection with this Agreement,
any and all trademarks and trademark applications, service marks and service
mark applications, trade names, logos, copyrights and copyright applications,
and patents and patent applications owned or licensed by the Company, any and
all proprietary processes, inventions, discoveries, technology, apparatus,
tools, drawings, designs, plans, specifications, trade secrets, know-how,
standards, documentation, applications, programs, methods, techniques, formulae,
protocols, analyses, information and data in any form developed by the Company
or by a Member on behalf of or for the use or benefit of the Company (whether
solely or jointly with others), any
 
11

--------------------------------------------------------------------------------


 
and all improvements, updates, upgrades, modifications and additions to, based
upon or derived from the foregoing developed by the Company or by a Member on
behalf of or for the use or benefit of the Company (whether solely or jointly
with others), and all associated intellectual property relating to or in
connection with the foregoing (the “Company Proprietary Rights”); (ii) nothing
in this Agreement shall confer in any Member any license or right of ownership
in the Company Proprietary Rights; and (iii) no Member shall now or in the
future contest the Company’s ownership of the Company Proprietary Rights, or the
validity of any intellectual property rights registrations made by the Company
with respect thereto.  No licenses are hereby granted by the Company.  For the
purposes hereof, Company Proprietary Rights shall exclude any intellectual
property developed by SenCer Member independent from SenCer Member’s performance
of Services under this Agreement (and not jointly with, on behalf of, or for the
use or benefit of the Company) that is not, directly or indirectly, related in
any way to transportation applications, the transportation industry or any
business related thereto.
 
(v)           SenCer Member agrees that the foregoing assignments of rights
include, without the necessity of any further consideration: (i) an assignment
(to the extent assignable) of all moral rights and droit moral rights, and any
rights similar to them under tort, contract or other theories, in such materials
and content, or a waiver (to the extent not assignable, but waivable), by SenCer
Member of such rights; (ii) an assignment of all claims, demands and rights of
action, both statutory and based upon common law, that SenCer Member has or
might have by reason of any infringement of any of such materials, ideas and
Company Proprietary Rights prior to, on or after the date of this Agreement,
together with the right to prosecute such claims, demands and rights of action
in the Company’s own name, and (iii) any income, fees, royalties, damages and
payments now or hereafter due and/or payable under and with respect to any
materials, ideas and Company Proprietary Rights, including without limitation,
the right to recover for past, present or future infringements of such
materials, ideas and Company Proprietary Rights or unauthorized use or
disclosure of the same.
 
2.10 Non-Competition Covenants.
 
(a)           With respect to each Member, for the period commencing on the date
such Member (a “Covenanting Member”) becomes a Member of the Company and
continuing for three (3) years after such Member ceases to be a Member of the
Company:
 
(i)           None of the Covenanting Member or any of its Affiliates shall,
directly or indirectly, enter into, engage, promote, assist (financially or
otherwise), or consult with, any business, enterprise or activity which
competes, or would compete with the Restricted Business anywhere worldwide;
provided, however, with respect to each Covenanting Member, Restricted Business
shall not include, (A) any business currently conducted by such Covenanting
Member or its Affiliates, or (B) any business of the Company which is not
derived directly or indirectly from the SenCer License (as defined below).
 
(ii)           None of the Covenanting Member or any of its Affiliates shall,
directly or indirectly, solicit (or attempt to solicit) any Restricted Business,
conduct any Restricted Business with, or render services constituting Restricted
Business to, any vendors, clients or prospective clients of the Company, or
interfere (or attempt to interfere) with any relationship of the Company with
any vendor or client.
 
12

--------------------------------------------------------------------------------


 
(iii)           None of the Covenanting Member or any of its Affiliates shall,
directly or indirectly, employ or engage any Person who, at any time within the
twelve (12) month period immediately preceding such employment or engagement,
was an employee, officer, director, sales representative, agent, vendor or
independent contractor of the Company.
 
(iv)           The Covenanting Member shall, and shall cause all of its
Affiliates to, refer all Restricted Business to the Company.
 
(b)           The Covenanting Member acknowledges that (i) the provisions of
this Section 2.10 are fundamental and essential for the protection of the
Company’s legitimate business and proprietary interests, and (ii) such
provisions are reasonable and appropriate in all respects.  If any of the
covenants contained in this Section 2.10 or any part thereof, is held to be
unenforceable because of the duration or geographical scope of such provision,
the parties agree that the court making such determination shall have the power
to reduce the duration or scope of such provision, as the case may be, or delete
specific words or phrases, and, in its reduced form, such provision shall then
be enforceable and shall be enforced.  The Covenanting Member further
acknowledges that the provisions of this Section 2.10 and the rights of the
Company hereunder, are critical to the Company and, but for such provisions,
they would not have entered into this Agreement.
 
(c)           Notwithstanding the foregoing, nothing contained in this Section
2.10 shall be deemed to preclude the Covenanting Member or its Affiliates from
owning less than five percent (5%) of the combined voting power of all issued
and outstanding voting securities of any publicly held corporation whose stock
is traded on a major stock exchange or quoted on NASDAQ.
 
(d)           The Covenanting Member acknowledges and agrees that the Company’s
remedies at law for any violation or attempted violation of any of the
Covenanting Member’s obligations under this Section 2.10 would be inadequate,
and agree that in the event of any such violation or attempted violation, the
Company shall be entitled to a temporary restraining order, temporary and
permanent injunctions, and other equitable relief, without the necessity of
posting any bond or proving any actual damage, in addition to all other rights
and remedies that may be available to the Company from time to time.
 
ARTICLE III - CAPITAL CONTRIBUTIONS

 
3.1 Initial Capital Contributions.   The initial Capital Contributions of the
Members named in the preamble to this Agreement shall be made as follows:
 
                       (a)           Start-Up Contribution.  Following the date
hereof, GAC Member shall contribute such services and incur such costs and
expenses as it shall deem necessary to determine the commercial viability of the
Business (the “Start-Up Services”). The Company and the Members hereby
acknowledge and agree that the Gross Asset Value of the Start-Up Services is
equal to $200,000, inclusive of costs and expenses incurred by GAC Member in
connection with the Start-Up Services.
 
13

--------------------------------------------------------------------------------


                     
                      (b)           Viability Confirmation Date.  In the event
GAC Member becomes satisfied, in its sole and absolute discretion, that the
Business is commercially viable, GAC Member shall provide written notice to
SenCer Member of such determination.  In such notice, GAC Member shall designate
a “Viability Confirmation Date” which date shall not be less than ten (10) days
or more than thirty (30) days after the date of such notice.
 
(i)           On the Viability Confirmation Date and continuing at such times
and from time to time thereafter, GAC Member shall make additional Capital
Contributions in such amounts and at such times as GAC Member determines, up to
an aggregate of $750,000, in cash, to the Company to fund the operations of the
Company.
 
(ii)           On the Viability Confirmation Date, SenCer Member shall have
contributed to the Company a perpetual, irrevocable, exclusive, nontransferable
(other than as part of a sale of all or substantially all of the assets of the
Company, a merger or consolidation of the Company, or other transaction or
series of transactions constituting a sale of all or substantially all of the
Membership Interests in the Company), unlimited, unrestricted, royalty free
right and license, with the right to sublicense, to use SenCer Member’s ceramic
composite technology for any and all transportation applications using the
UltraTemp products including gas sensors, fuel cell stacks and components, heat
and gas distribution products, but excluding plastic welding for automotive
components, and operational capabilities related thereto (the “SenCer License”),
all pursuant to an exclusive license agreement by and between the Company and
SenCer Member in the form attached hereto as Exhibit B.  The Company and the
Members hereby acknowledge and agree that the Gross Asset Value of the SenCer
License shall equal $2,000,000.
 
3.2 Withdrawal; Return of Capital; Interest.  Except as specifically provided
herein, no Member shall be entitled to any distributions from the Company or to
withdraw any part of such Member’s Capital Contribution prior to the Company’s
dissolution and liquidation, or when such withdrawal of capital is permitted, to
demand distribution of property other than money.  No Member shall be entitled
to interest on its Capital Contribution.
 
3.3 Waiver of Appraisal Rights.  Each of the Members hereby agrees that no
Member shall have any appraisal rights whether pursuant to the Act or otherwise.
 
14

--------------------------------------------------------------------------------


 
3.4 Obligation to Make Additional Capital Contributions. 
 
(a)           Except as specifically set forth in this Agreement and after no
less than $2,000,000 has been contributed to the Company by GAC Member, the
Members shall make additional Capital Contributions in such amounts and at such
times and from time to time as the Managing Member shall determine.  Upon a
determination by the Managing Member that a call for additional Capital
Contributions is needed, upon written notice of such capital call by the
Managing Member, each Member shall fund to the Company such Member’s pro rata
share (based upon such Member’s respective Membership Percentage) of the
aggregate amount determined by the Managing Member (the “Capital Call Amount”),
which amount shall be due, in cash, on the date the Managing Member determines
(the “Funding Date”).
 
               (b)           If any Member fails to make the full amount of the
additional Capital Contribution to the Company required of such Member by the
Funding Date (the “Non-Contributing Member”), the other Members (the
“Contributing Members”) shall have the right, exercisable within thirty (30)
days after the Funding Date, to elect either of the following options:
 
(i) Upon the approval of the Contributing Members to cause the Company to return
to the Contributing Members the full amount of any additional Capital
Contribution made to the Company with respect to the relevant Funding Date, and
simultaneously therewith causing the return to the Non-Contributing Member of
any portion of such additional Capital Contribution which may have been advanced
to the Company by the Non-Contributing Member, such refund to be made
immediately upon written demand therefor from the Contributing Members; or
 
(ii) If the Contributing Members shall not have elected to obtain a refund of
their additional Capital Contributions in accordance with subsection (i) above,
the Contributing Members may, pro rata (based upon the relative Membership
Percentages of the Contributing Members electing to make advances under this
subsection (ii)), then advance to the Company a sum equal to (but not less than)
the difference between the full amount of the additional Capital Contribution
which the Non-Contributing Member was required to advance to the Company and the
actual amount thereof, if any, so advanced by the Non-Contributing Member (said
difference being herein referred to as the “Unfunded Balance”).  If any of the
Contributing Members elect to advance an amount equal to the Unfunded Balance to
the Company, then such Members shall, concurrently therewith, elect, by notice
in writing to the Company and to the Non-Contributing Member, to treat such
advance as a loan to the Non-Contributing Member (which loan shall bear interest
at a rate equal to the sum of the Contributing Member’s weighted average cost of
capital (as reasonably determined by such Contributing Member as of the Funding
Date) plus 4%, but not to exceed the highest rate permitted by law, be payable
in full upon demand by the Contributing Members, and be secured by the
Membership Interest of the Non-Contributing Member), or an additional Capital
Contribution to the Company, or any combination of loan and additional Capital
Contribution.  If such Contributing Members elects to treat all or part of the
additional advance as a loan to the Non-Contributing Member, the
Non-Contributing Member shall execute and deliver such documents and instruments
evidencing and securing such advance to the Contributing Members, including, but
not limited to, a promissory note, security agreement and UCC Financing
 
15

--------------------------------------------------------------------------------


 
Statement, all in form and substance acceptable to the Contributing Members in
their sole discretion.  If such Contributing Members elect to treat all or part
of the additional advance as an additional Capital Contribution to the Company,
then (i) the amount of such advance made by the Contributing Members shall be
treated as an additional Capital Contribution to the Company and credited to the
Capital Account of each such Contributing Member, and (ii) the Membership
Percentages of the Members shall be adjusted, effective as of the date of the
additional advance made by the Contributing Members, as follows:
 
(A) The Membership Percentage of each Contributing Member shall be equal to the
percentage determined by dividing (x) the Capital Base (as hereinafter defined)
of such Contributing Member plus 100% of any additional Capital Contribution, or
part thereof, made by such Contributing Member on behalf of a Non-Contributing
Member, by (y) the Total Capital Base (as hereinafter defined).
 
(B) The Membership Percentage of the Non-Contributing Member shall be an amount
equal to 100% less the Membership Percentage of the Contributing Members, as
adjusted pursuant to clause (A) above. In the event there is more than one
Non-Contributing Member, the Membership Percentage of each Non-Contributing
Member shall be equal to 100% less the Membership Percentages of the
Contributing Members, as adjusted pursuant to clause (A) above, multiplied by a
fraction, the numerator of which is such Non-Contributing Member’s Membership
Percentage prior to adjustment as provided herein and the denominator of which
is the aggregate Membership Percentages of all Non-Contributing Members.
 
For purposes hereof, the term “Capital Base” shall mean all Capital
Contributions made to the Company by a Contributing Member as of the date of
adjustment hereunder, but not including any additional Capital Contribution made
by a Contributing Member on behalf of a Non-Contributing Member for which an
adjustment to the Members’ Membership Percentages is then being made pursuant to
this Section 3.4.  The term “Total Capital Base” shall mean that amount, as of
the such date, of all Capital Contributions theretofore made to the Company by
all Members, including the additional Capital Contributions made by the
Contributing Members on behalf of a Non-Contributing Member for which an
adjustment to the Members’ Membership Percentages is then being made pursuant to
this Section 3.4.
 
(c)           For as long as a loan described in this Section 3.4 is
outstanding, the Non-Contributing Member hereby directs that all distributions
made by the Company, including, without limitation, Tax Distributions, that
would otherwise be payable to the Non-Contributing Member, shall be paid
directly to the Contributing Members, pro rata, in repayment of such loans until
such loans are paid in full.
 
(d)           The remedies provided above shall be in addition to any other
rights and remedies the Company and the Contributing Member may have in the
event of the failure of any Member to make an additional Capital Contribution
under this Agreement, any other agreement, at law or in equity.  Nothing herein
shall be interpreted to excuse a Member from its obligations to make additional
Capital Contributions pursuant to the terms of this Agreement.
 
16

--------------------------------------------------------------------------------


 
3.5 Additional Funding; Loans.  In the Managing Member’s discretion, the Company
may obtain one or more loans from third party lenders or the Managing Member may
elect to make or cause its Affiliates to make one or more loans to the Company,
in each case for any purpose as determined by the Managing Member.  Such loans
may be secured or unsecured and shall be subject to such terms and conditions as
the Managing Member shall determine.  Any loans made by the Managing Member or
its Affiliates shall be subject to such agreements, documents and instruments as
reasonably required by a Super Majority in Interest; provided, however, in the
event of an emergency that, in the good faith determination of the Managing
Member, threatens the preservation of the business or operations of the Company
or all or any material part of the Company’s assets, then any loan made by the
Managing Member or its Affiliates under such circumstances shall be subject to
such agreements, documents and instruments as determined by the Managing Member
in its sole discretion.
 
ARTICLE IV- ALLOCATION OF NET INCOME AND NET LOSS; ETC.

 
4.1 Net Income and Net Loss.
 
  After giving effect to the special allocations in Section 4.2, Net Income and
Net Loss from operations of the Company shall be allocated as follows:
 
(a)           Net Income.  Net Income shall be allocated among the Members in
the following manner:
 
(i)           First, among the Members to the extent of and in proportion to
their cumulative Net Loss, if any, previously allocated to such Members pursuant
to Section 4.1(b) and Section 4.1(c), reduced by any prior allocations of Net
Income to such Members pursuant to this Section 4.1(a)(i);
 
(ii)           Second, after giving effect to the allocations made pursuant to
Section 4.1(a)(i), to the Members to the extent of and in proportion to their
respective Unreturned Capital Contributions until the balances of the Members’
Unreturned Capital Contributions are zero; and
 
17

--------------------------------------------------------------------------------


 
(iii)           Thereafter, to the Members in proportion to their respective
Membership Percentages.
 
(b)           Net Loss.  Net Loss shall be allocated among the Members in the
following manner:
 
(i)           First, to the Members to the extent of and in proportion to their
respective Unreturned Capital Contributions until the balances of the Members’
Unreturned Capital Contributions are zero; and
 
(ii)           Second, to the Members to the extent of and in proportion to
their respective positive Capital Account balances, as necessary to cause each
Member’s Capital Account balance, determined after adjusting the Members’
Capital Accounts for the allocations made pursuant to Section 4.1(b)(i), to
equal zero; and
 
(iii)           Thereafter, to the Members in proportion to their respective
Membership Percentages.
 
(c)           Limitations on Net Loss Allocation.  Notwithstanding Section
4.1(b), Net Losses allocated to a Member pursuant to Section 4.1(b) shall not
exceed the maximum amount of Net Losses that can be allocated without causing a
Member to have an Adjusted Capital Account Deficit at the end of any taxable
year.  If any Member would have an Adjusted Capital Account Deficit as a
consequence of an allocation of Net Losses pursuant to Section 4.1(b), the
amount of Net Losses that would be allocated to such Member but for the
application of this Section 4.1(c) shall be allocated to the other Members to
the extent that such allocations would not cause such other Members to have an
Adjusted Capital Account Deficit and allocated among such other Members in
proportion to their positive Adjusted Capital Account Balances.  If none of the
Members can be allocated Net Losses without such allocation causing such Members
to have an Adjusted Capital Account Deficit, such Net Losses shall be allocated
as if this Section 4.1(c) were not in effect.  Any allocation of items of
income, gain, loss, deduction or credit pursuant to this Section 4.1(c) shall be
taken into account in making subsequent allocations pursuant to Sections 4.1(a)
or 4.1(b), and prior to any allocation of items in such Section so that the net
amount of any items allocated to each Member pursuant to Section 4.1(a), Section
4.1(b) and this Section 4.1(c) shall, to the maximum extent practicable, be
equal to the net amount that would have been allocated to each Member pursuant
to the provisions of Section 4.1(a) and Section 4.1(b) if such allocations under
this Section 4.1(c) had not occurred.
 
4.2 Special Allocations.
 
(a) Company Minimum Gain Chargeback.  Notwithstanding any other provision of
this Article IV, if there is a net decrease in Company Minimum Gain during any
taxable year or other period for which allocations are made, prior to any other
allocation under this Agreement, each Member will be specially allocated items
of income and gain relating to that period (and, if necessary, subsequent
periods) in proportion to, and to the extent of, an amount equal to such
Member’s share of the net decrease in Minimum Gain during such year as
determined in accordance with Regulation Section 1.704-2(g)(2).  The items to be
allocated will be determined in accordance with Regulation Section 1.704-2(f).
 
(b) Member Nonrecourse Debt Minimum Gain Chargeback.  Notwithstanding any other
provision of this Article IV, if there is a net decrease in Member Nonrecourse
Debt Minimum Gain attributable to a Member Nonrecourse Debt, each Member who has
a share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulation Section
1.704-2(i)(5), shall be specially allocated items of income and gain for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
such Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Regulation Section 1.704-2(i)(4).
 
(c) Qualified Income Offset.  A Member who unexpectedly receives any adjustment,
allocation or distribution described in Regulation Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6) will be specially allocated items of income
and gain in an amount and manner
 
18

--------------------------------------------------------------------------------


 
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of the Member as quickly as possible.
 
(d) Gross Income Allocations.  Each Member who has an Adjusted Capital Account
Deficit at the end of any Fiscal Year will be specially allocated, as quickly as
possible, items of gross income and gain in the amount of such deficit.
 
(e) Nonrecourse Deductions.  Nonrecourse Deductions for any Fiscal Year or other
period for which allocations are made will be allocated among the Members in
proportion to their respective Membership Percentages.
 
(f) Member Nonrecourse Deductions.  Notwithstanding anything to the contrary in
this Agreement, any Member Nonrecourse Deductions for any Fiscal Year or other
period for which allocations are made will be allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
the Member Nonrecourse Deductions are attributable in accordance with Regulation
Section 1.704-2(i).
 
(g) Code Section 754 Adjustments.  To the extent an adjustment to the adjusted
tax basis of any Company asset under Code Sections 734(b) or 743(b) is required
to be taken into account in determining Capital Accounts under Regulation
Section 1.704-1(b)(2)(iv)(m), the amount of the adjustment to the Capital
Accounts will be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis), and the
gain or loss will be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
under Regulation Section 1.704-1(b)(2)(iv)(m).
 
(h) Interest in Company.  Notwithstanding any other provision of this Agreement,
no allocation of Net Income or Net Loss or item of Net Income or Net Loss will
be made to a Member if the allocation would not have “economic effect” under
Regulation Section 1.704-1(b)(2)(ii).  The Tax Matters Member, upon advice of
independent tax counsel to the Company and with the consent of the Managing
Member, will have the authority to reallocate any item in accordance with this
Section 4.2(h).
 
(i) Corrective Allocations.  If the Company is required by Sections 4.2(c), (d),
(f) and (h) above to make an allocation in a manner less favorable to the
Members than is otherwise provided for in this Article IV, the Company shall,
upon the advice of the Company’s independent tax counsel that they are so
permitted under Section 704(b) of the Code and the Regulations thereunder or
other Code provisions, allocate Net Income or Net Loss arising in later Fiscal
Years so as to bring the allocations of Net Income or Net Loss to the Members as
nearly as possible to the allocations thereof otherwise contemplated by this
Article IV as if such allocation were not made.
 
4.3 Tax Allocations.  In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value in accordance with the “traditional
 
19

--------------------------------------------------------------------------------


 
method” set forth in Regulation Section 1.704-3(b)(1).  For purposes of this
Section 4.3, contributions of property by a Member shall be aggregated to the
extent permitted pursuant to Section 1.704-3(e)(l) of the Regulations.  Any
recapture of depreciation pursuant to Sections 1245 or 1250 of the Code shall be
allocated to the Members which realized the benefit of the deductions
attributable to such recapture.
 
4.4 Effect on Allocations of New Members or Assignees.  In the event that new
Members are admitted to the Company or persons become Assignees on other than
the first day of any Fiscal Year, Net Income and Net Loss for such Fiscal Year
shall be allocated among the Members and Assignees in accordance with Code
section 706, using any convention permitted by law and selected by the Managing
Member.
 
4.5 No Effect on Distributable Cash.  The provisions of this Article IV shall
have no relevance whatsoever for purposes of determining each Member’s share of
the Company’s Distributable Cash or liquidation proceeds.
 
ARTICLE V- DISTRIBUTIONS

 
5.1  Distributions.  Distributable Cash, if any, shall be distributed only in
the following order of priority:
 
(a)           Tax Distributions.  Except as may be prohibited by applicable law,
within one hundred twenty (120) days after the close of each Fiscal Year, the
Managing Member shall cause the Company to distribute to each Member an amount
of cash equal to such Member’s Tax Distribution with respect to such Fiscal
Year.
 
(b)           Remaining Distributable Cash.  After the Managing Member shall
have made the distributions set forth in Section 5.1(a), the Managing Member
shall, from time to time, distribute any remaining Distributable Cash to the
Members at such times and from time to time as the Managing Member determines,
as follows:
 
(i)           to the Members in proportion to the amounts of their respective
Unreturned Capital Contributions until the balances of the Members’ Unreturned
Capital Contributions are zero; and
 
(ii)           then, to the Members in proportion to their respective Membership
Percentages.
 
Appropriate credit will be give to the distribution under this Section 5.1(b)
for the Member’s Tax Distributions under Section 5.1(a).
 
5.2  Withholding.  If the Managing Member determines that the Company is
required to withhold taxes on behalf of a Member, each Member hereby authorizes
the Company to withhold from or pay on behalf of or with respect to such Member
any amount of federal, state, local or foreign taxes that the Managing Member
determines that the Company is required to withhold or pay with respect to any
amount distributable or allocable to such Member pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
 
20

--------------------------------------------------------------------------------


 
Company pursuant to Sections 1441, 1442, 1445 or 1446 or any other applicable
sections of the Code.  Any amount paid on behalf of or with respect to a Member
shall constitute a loan by the Company to such Member, which loan shall be
repaid by such Member within fifteen (15) days after notice from the Managing
Member that such payment must be made unless (a) the Company withholds such
payment from a distribution which would otherwise be made to the Member or (b)
the Managing Member determines, in his sole and absolute discretion, that such
payment may be satisfied out of the available funds of the Company which would,
but for such payment, be distributed to the Member.  Any amounts withheld
pursuant to the foregoing clauses (a) or (b) shall be treated, for purposes of
this Agreement, as having been distributed to such Member as a Tax
Distribution.  Each Member hereby unconditionally and irrevocably grants to the
Company a security interest in such Member’s Membership Units to secure such
Member’s obligation to pay to the Company any amounts required to be paid
pursuant to this Section 5.2.  In the event that a Member fails to pay any
amounts owed to the Company pursuant to this Section 5.2 when due, the Managing
Member may, in his sole and absolute discretion, elect to make the payment to
the Company on behalf of such defaulting Member, and in such event shall be
deemed to have loaned such amount to such defaulting Member and shall succeed to
all rights and remedies of the Company as against such defaulting Member
(including, without limitation, the right to receive distributions).  Any
amounts payable by a Member hereunder shall bear interest at the base rate on
corporate loans at Large United States money center commercial banks, as
published from time to time in the Wall Street Journal, plus four percentage
points (but not higher than the maximum lawful rate) from the date such amount
is due (i.e., fifteen (15) days after demand) until such amount is paid in
full.  Each Member shall take such actions as the Company or the Managing Member
shall request in order to perfect or enforce the security interest created
hereunder.
 
ARTICLE VI - ACCOUNTING AND ADMINISTRATIVE MATTERS

 
6.1 Books and Records.  The Company will maintain true, complete and correct
books of account of the Company, in accordance with U.S. generally accepted
accounting principles or such other methodology, consistently applied, as
determined by the Managing Member.  The books of account shall contain
particulars of all monies, goods, assets (including but not limited to real,
personal, and intangible) or effects belonging to or owing to or by the Company,
or paid, received, sold or purchased in the course of the Business, and all of
such other transactions, matters and things relating to the business of the
Company as are usually entered in books of accounts kept by persons engaged in a
business of a like kind and character.  In addition, the Company shall keep all
records required to be kept pursuant to the Act.  A Member shall, upon prior
written notice and during normal business hours, have access to the information
described in Section 608.4101 of the Act, for the purpose of inspecting or, at
the expense of such Member, copying the same.  Any Member reviewing the books
and records of the Company pursuant to the preceding sentence shall do so in a
manner which does not unduly interfere with the conduct of the business of the
Company.
 
6.2 Reports.  The Company shall prepare, or cause to be prepared, and shall
furnish to each Person who was a Member during a Fiscal Year, within one hundred
twenty (120) days after the close of such Fiscal Year, (a) Financial Statements
for such Fiscal Year and (b) a Schedule K-1 or such other form as shall be
necessary to advise all Members relative to their
 
21

--------------------------------------------------------------------------------


 
investment in the Company for federal, state, local, provincial, territorial and
foreign income tax reporting purposes.
 
6.3 Tax Matters Partner.  GAC Member shall be the “Tax Matters Partner,” as such
term is defined in Section 6231(a)(7) of the Code.
 
6.4 Tax Elections.  All elections required or permitted to be made by the
Company under any applicable tax laws shall be made by the Managing Member.
 
ARTICLE VII - MANAGEMENT OF COMPANY

 
7.1 The Managing Member.
 
(a)           Managing Member.  Except as specifically provided herein, the
management and control of the Company shall be vested exclusively in the GAC
Member, as the Managing Member. The Managing Member shall be responsible for the
establishment of policy and operating procedures respecting the business affairs
of the Company and the day-to-day operation of the Company’s business.  Subject
to the provisions of Section 7.3 hereof and as expressly provided in this
Agreement, the Managing Member shall have the power and authority to take any
actions not prohibited under the Act or other applicable law which the Managing
Member in its sole discretion determines are proper, advisable or convenient to
the discharge of his duties under this Agreement or applicable law to conduct
the business and affairs of the Company, including, but not limited to, the
power and authority to execute agreements and other documents on behalf of the
Company.  Except as expressly provided in this Agreement with respect to those
matters specifically reserved to the Members, the Managing Member shall have the
right, power and authority to take any and all actions on behalf of the Company.
 
(b) Delegation of Powers.  The Managing Member may delegate his powers, but not
his responsibilities, to the employees or affiliates of any Member or to any
other Person.
 
(c) Officers.  The Managing Member may appoint such officers as the Managing
Member, in his sole discretion, deems reasonably necessary to effectuate the
purposes and the operation of the Company, which may include, without
limitation, a Chief Executive Officer, a President, a Chief Technology Officer,
one or more Vice Presidents, a Secretary, an Assistant Secretary and a Treasurer
(“Officers”).  Any two of such Officers, other than President and Vice
President, and Secretary and Assistant Secretary, may be held by the same
Person, but no Officer shall execute, acknowledge or verify any instrument in
more than one capacity.  The Officers, subject to the direction and control of
the Managing Member, shall do all things and take all actions necessary to run
the business of the Company.  Each Officer shall have the duties assigned to
him/her by the Managing Member.  Except as determined by the Managing Member, no
Officer of the Company shall receive any compensation for services rendered to
the Company by such person in such capacity.  Any Officer may be removed at any
time, with or without cause, by the Managing Member.  An Officer may resign at
any time by delivering notice to the Company, such resignation to be effective
when such notice is delivered, unless the notice specifies a later effective
date and the Managing Member agrees with such later effective date.  Each
Officer shall have the power and authority to execute agreements and other
documents on
 
22

--------------------------------------------------------------------------------


 
behalf of the Company which have been approved by the Managing Member or the
Members pursuant to Section 7.3.
 
(d) Chief Technology Officer.  The Company shall at all times maintain an
Officer position of “Chief Technology Officer.” The Chief Technology Officer
shall have authority over all technical product development and product
development process matters of the Company, as well as such other duties
assigned to him by the Managing Member.  The initial Chief Technology Officer
shall be David Burt.
 
(e) Employees.  The Company may employ such employees as the Managing Member
deems reasonably necessary to effectuate the purposes and operation of the
Company.  The Company may lease employees from any Member, including the
Managing Member, or any other Person.
 
(f) Marketing and Commercialization Services.  In addition to its duties as
Managing Member, so long as GAC Member is the Managing Member, GAC Member shall
provide the following services for the benefit of and on behalf of the Company
(collectively, the “GAC Special Services”):  (i) GAC Member shall be responsible
for marketing and commercializing the Company’s products and (ii) such other
services related thereto as agreed to by GAC Member.
 
7.2 Replacement of the Managing Member.  The Managing Member may resign at any
time by giving written notice to the Members (the “Resignation Notice”).  The
resignation of the Managing Member shall take effect thirty (30) days after the
Resignation Notice is given or at such earlier time as accepted by a Super
Majority in Interest; and, unless otherwise specified therein, the acceptance of
such resignation shall not be necessary to make it effective.  If the Managing
Member shall die, be adjudged incompetent, refuse to serve, be dissolved, or
resign, or if no one is serving as Managing Member for any reason, then a new
Managing Member shall be elected by a Super Majority in Interest.  The
resignation of the Managing Member shall not affect the Managing Member’s rights
as a Member, and shall not constitute the Managing Member’s withdrawal as a
Member.
 
7.3 Actions Requiring Member Approval.  Notwithstanding anything in this
Agreement to the contrary, no action shall be taken, sum expended, decision made
or obligation incurred with respect to a matter within the scope of any of the
major decisions enumerated below (the “Major Decisions”), unless such a Major
Decision has been approved by a Super Majority In Interest. The Major Decisions
are:
 
(a) amending, modifying, waiving or repealing any provisions of this Agreement
or the Articles of Organization, except as otherwise contemplated in this
Agreement or the Articles of Organization;
 
(b) enter into and consummate a Change of Control Transaction;
 
(c) issuing any Membership Interest and admitting new Members to the Company,
the result of which would reduce any Member’s Membership Percentage by more than
five percent (5%);
 
23

--------------------------------------------------------------------------------


 
(d) reorganizing the Company or causing the Company to merge or consolidate with
or into another Entity or acquiring another Entity or all or substantially all
the assets of another Entity;
 
(e) except as set forth in Section 10.1(a) hereof, dissolving or liquidating the
Company; and
 
(f) materially modifying, changing or amending any agreement or arrangement
which is the subject of the matters referred to in this Section 7.3.
 
7.4 Member Meetings.  An annual meeting of the Members shall be held, with
notice, in June of each year or with notice on such other date selected by the
Managing Member, for the purposes of discussing any business that may come
before the annual meeting.  The Managing Member may call special meetings of the
Members for any reason the Managing Member may deem necessary.  Member meetings
shall be chaired by the Managing Member.
 
7.5 Notice.  Notice of a special meeting shall be given to each Member not less
than ten (10) days nor more than sixty (60) days prior to the date designated
therein for such meeting.  The notice should state the time and place of the
special meeting and the purpose(s) for which such meeting is called, and shall
be hand delivered or mailed to each Member, at the address of such Member as it
appears on the books of the Company or, if such Member has filed with the
Company a written request that notices be mailed to some other address, then to
the address designated in such request.
 
7.6 Quorum and Voting.  Members holding a majority of the Membership
Percentages, but not including Membership Percentages of Defaulted Members,
shall constitute a quorum if present in person or by proxy.  Except as provided
in Section 7.3 hereof or elsewhere in this Agreement, for any act for which the
vote of the Membership is taken, the vote of a Super Majority In Interest shall
be the act of the Company.  For actions on which the Members will vote, no
action may be taken at a meeting of the Members unless a quorum is present.  If
a Membership Interest is held in by an Entity, the action, agreement, consent or
vote of the Designated Person for such Membership Interest binds such Member for
the purposes of this Agreement.
 
7.7 Proxies.  At any meeting of the Members, a Member may vote by proxy executed
in writing by the Member or by his or her duly authorized attorney in
fact.  Such proxy shall be filed with the Company before or at the time of the
meeting.  Unless otherwise provided therein, a proxy shall not be valid more
than three years after the date of its execution, unless the proxy provides for
a longer period.
 
7.8 Waiver of Notice.  Whenever written notice is required to be given to the
Member, a written waiver thereof signed by the Member entitled to such notice
(whether, in the case of notice of a meeting, the written waiver thereof is
signed before or after the meeting) shall be in all respects tantamount to
notice.  Attendance of a Member at a meeting of the Member shall constitute a
waiver of notice of such meeting, except where a Member attends a meeting for
the express purpose of objection to the transaction of any business on the
grounds that the meeting is not lawfully called or convened.
 
24

--------------------------------------------------------------------------------


 
7.9 Telephonic Meetings.  Any meetings of the Members may be held, or any Member
may participate in any meeting of the Members, by use of a conference telephone
or similar communications equipment by means of which all persons participating
in the meeting can hear each other and communicate with each other.
 
7.10 Compensation; Reimbursement of Expenses.  Except as provided in this
Agreement or determined by the Members, neither the Managing Member nor any
Member shall receive compensation for their services to the Company in such
capacity.  The Company shall reimburse the GAC Member for all reasonable costs
and expenses incurred by it in or related to the performance of its duties to
the Company, including, without limitation, those costs and expenses incurred in
the performance of the GAC Special Services and its duties as the Managing
Member, but excluding those costs and expenses incurred in connection with the
Start-Up Services (for which GAC Member shall receive Capital Account credit
under Section 3.1(a) hereof).
 
7.11 No Authority of Individual Member.  Except as set forth in this
Article VII, or otherwise in this Agreement, no Member, acting individually, nor
any of their respective Affiliates, has the power or authority to bind the
Company, or any other Member or to authorize any action to be taken by the
Company, or to act as agent for the Company or any other Member, unless that
power or authority has been specifically delegated or authorized by action of
the Members.
 
7.12 Presumption of Assent.  A Member who is present at a meeting of the Members
shall be conclusively presumed to have assented to any action taken unless
his/her dissent shall be expressed at such meeting and entered in the minutes of
the meeting.
 
7.13 Decision of Members by Written Consent.  Any action to be made by the
Members may be taken without a meeting if a consent in writing, setting forth
the action so taken, is signed by the Members owning the Membership Percentages
otherwise required for taking such action.
 
7.14 Related Party Transactions.  The Members acknowledge that the Company may
engage in transactions with Members or their Affiliates.  With respect to
contracts which the Company enters into with an Affiliate of a Member, in the
event the non-affiliated Member reasonably determines that the Affiliate has
defaulted under the terms of the contract at issue, such non-affiliated Member
shall have the right, on behalf of the Company, to declare a default under such
contract and to pursue any and all remedies which the Company may have at law or
in equity, including all remedies available under the contract, without the
consent or approval of the other Member.  The acts of the non-affiliated Member
with respect to any of the foregoing shall be deemed to be the acts of the
Company.  Notwithstanding the foregoing, no Defaulted Member shall have the any
rights otherwise granted to non-affiliated Members herein.
 
25

--------------------------------------------------------------------------------


 
ARTICLE VIII - LIMITATION ON LIABILITY AND INDEMNIFICATION
 

 
8.1 Exculpation of Liability.  No Member, including the Managing Member,
Officer, or any of their Affiliates, or any officer, director, shareholder,
partner, member, manager, principal, employee or agent of the foregoing (each,
an “Exculpated Party”), shall be liable, in damages or otherwise, to the Company
or to any of the Members for any act or omission by any such Exculpated Party
pursuant to the authority granted by this Agreement, unless such act or omission
results from fraud, gross negligence, or willful misconduct.  The Company shall
indemnify, defend and hold harmless each Exculpated Party from and against any
and all claims or liabilities of any nature whatsoever, including reasonable
attorneys’ fees, arising out of or in connection with any action taken or
omitted by an Exculpated Party pursuant to the authority granted by this
Agreement or otherwise, except where attributable to the fraud, gross
negligence, or willful misconduct of such Exculpated Party.  Each Exculpated
Party shall be entitled to rely on the advice of counsel, public accountants or
other independent experts experienced in the manner at issue, and any act or
omission of such Exculpated Party pursuant to such advice shall in no event
subject such Exculpated Party to liability to the Company or any Member.
 
8.2 Liability of Exculpated Parties and Members.
 
(a) In carrying out their respective powers and duties hereunder, each
Exculpated Party (as defined in Section 8.1 above) shall exercise its best
efforts and shall not be liable to the Company or to any Member for any actions
taken or omitted to be taken in good faith and reasonably believed to be in the
best interest of the Company or for errors of judgment made in good faith.
 
(b) A Member who ceases to be a Member shall not be liable for or on account of
obligations or liabilities of the Company incurred subsequent to its ceasing to
be a Member.
 
8.3 Indemnification of the Members and Affiliates.  In any pending or completed
action, suit, or proceeding to which any Member or any of its Affiliates (which
for purposes of this Section shall include in each case the officers, directors,
shareholders, partners, members, managers, principals, employees or agents of
the foregoing) is or was a party by reason of the fact that such Member or
Affiliate (a) is or was a Member or (b) is an Affiliate of a Member, the Company
shall hold harmless and indemnify such Member or Affiliate harmless from and
against any and all losses, harm, liabilities, damages, costs, and expenses
(including, but not limited to, attorneys’ fees, judgments, and amounts paid in
settlement) incurred by the Member or Affiliate in connection with such action,
suit, or proceeding if the Member or Affiliate determined in good faith, that
the course of conduct which caused the loss or liability was in the best
interests of the Company, and provided that such Member’s or Affiliate’s conduct
does not constitute gross negligence, willful misconduct, or breach of fiduciary
duty to the Members or the Company.
 
8.4 Advancement of Legal Costs and Expenses.  The Company shall advance Company
funds to a Member or its Affiliates for legal expenses and other costs incurred
as a result of any legal action if the following conditions are satisfied: (a)
the legal action relates to
 
26

--------------------------------------------------------------------------------


 
acts or omissions with respect to the performance of duties or services on
behalf of the Company; (b) the legal action is initiated by a third party who is
not a Member, or the legal action is initiated by a Member and a court of
competent jurisdiction specifically approves such advancement; and (c) the
Member or its  Affiliate undertakes to repay the advanced funds, together with
interest at the rate of prime plus 1%, to the Company in cases in which the
Member or such Affiliate are not entitled to indemnification under this
Article.  
 
8.5 Provisions Not Exclusive.  The exculpation of liability and indemnification
provided by this Article shall not be deemed exclusive of any other limitation
on liability or rights to which those seeking indemnification may be entitled
under any statute, agreement, vote of Members or otherwise.
 
8.6 Insurance.  The Company may purchase insurance to insure against the
liabilities contemplated by this Article VIII.
 
ARTICLE IX - TRANSFER OF MEMBERSHIP INTERESTS;
PURCHASE OPTION UPON DEATH, BANKRUPTCY
 
9.1 Transfer; First Right of Refusal.
 
(a)           Each Member agrees that such Member will not Transfer all or any
portion of its Membership Interest, except in connection with, and strictly in
compliance with the conditions of, any of the following:
 
(i)           Controlled Affiliates.  Any Member may Transfer its Membership
Interest to any Affiliate of such Member; provided that such Affiliate is
capable of performing the Services and David Burt remains in a position to
directly and actively participate in the provision of the Services, including,
without limitation, undertaking a supervisory role with respect to such
Services.
 
(ii)           With Member Approval.  Any Member may Transfer its Membership
Interest with the affirmative vote of such Members holding at least fifty-one
percent (51%) of the Membership Percentages, not including any Defaulted
Members.
 
As used in this Article, the term “Transfer” shall mean and include a Transfer
of all or any portion of any holder of any ownership, voting, or beneficial
interest in a Member such that this Article shall apply to any disposition,
alienation or encumbrance of any capital stock or other equity, voting or other
beneficial interest in a Member.  Any purported Transfer, no matter how
effected, which does not comply with the terms, conditions and procedures of
this Agreement shall be null and void and shall not result in a transfer of any
interest in the Company. Any transferees of a Transfer permitted under this
Section 9.1(a) shall be admitted as Members of the Company provided they comply
with the requirements set forth in Section 9.2 below.
 
(b)           (i)           At any time after the fifth anniversary of the date
hereof, notwithstanding the foregoing and in the event subsections
9.1(a)(i)-(ii) do not apply, if a Member (the “Selling Party”) receives a bona
fide written offer to purchase all, but not less than all, of such Member’s
Membership Interest in the Company (“Third Party Offer”), and such
 
27

--------------------------------------------------------------------------------


 
Selling Party desires to sell all, but not less than all, of such Member’s
Membership Interest in the Company, the Selling Party may, subject to the
provisions of this Article IX, sell all, but not less than all of the Membership
Interest, but only after compliance with the terms and conditions set forth in
the following paragraph.
 
(ii)           If a Selling Party desires to accept a Third Party Offer, the
Selling Party shall first give written notice to the other Members stating that
the Selling Party desires to sell all of its Membership Interest in the Company
(the “Offered Interest”) for the price and pursuant to the terms of the Third
Party Offer, a full description of which shall be attached to the notice.  The
other Members shall have the option to purchase in proportion to their relative
Membership Percentages, all, but not less than all of the Offered Interest at a
purchase price equal to the price contained in the Third Party Offer and
otherwise in accordance with terms substantially equivalent to those terms set
forth in the Third Party Offer, such option to be exercised by delivery of
written notice of acceptance to the Selling Party within twenty (20) Business
Days from the other Members receipt of the notice and description of the Third
Party Offer.  If, at the expiration of the twenty (20) Business Day period, the
other Members have not exercised its option to purchase all of the Offered
Interest, then the Selling Party shall be free to sell the Offered Interest to
the Person named in the Third Party Offer provided that such sale is on the same
terms and conditions as set forth in the Third Party Offer and such sale is
consummated within ninety (90) days following the giving of notice of the Third
Party Offer to the other Members.  In the event the sale is to be consummated on
terms other than as set forth in the Third Party Offer, such terms shall be
deemed to be a new Third Party Offer which must be offered to the other Members
in accordance with this paragraph.
 
9.2 Transferees As Substitute Members; New Members.  Notwithstanding any
Transfer which may be permitted in accordance with the provisions of this
Article IX, no Person, not then a Member, to whom a Membership Interest shall be
Transferred in accordance with the provisions of this Article IX or other than
in accordance with this Article IX shall be admitted as a substituted Member
unless (a) such transferee shall agree in writing to be subject to the terms
hereof and shall become a substituted Member hereunder, and (b) such transferee
and the transferor otherwise complies with any other requirements imposed by the
Members (other than the transferor).  All reasonable costs and expenses incurred
by the Company in connection with any Transfer, and, if applicable, the
admission of a Person as a substituted Member, shall be paid by the
transferor.  In the event a transferee of a Membership Interest is not admitted
as a substituted Member, such transferee shall be deemed a mere assignee of
profits only without any right, power or authority of a Member hereunder and
shall bear losses in the same manner as its predecessor in interest, and the
transferor of such interest shall thereafter be considered to have no further
rights or interest in the Company with respect to the interest Transferred, but
shall nonetheless be subject to its obligations under this Agreement with
respect to such interest.  Additionally, the transferor shall be deemed to be a
Defaulted Member.  Upon admission of a transferee as a substituted Member, the
transferor shall withdraw from the Company, and be relieved of any corresponding
obligations, to the extent of its Transferred Membership Interest.
 
9.3 Terms of Admission of New Members; Creation of Preferred or Special
Interests.  Except as otherwise set forth in this Article IX, the Managing
Member, subject to the rights of the Members pursuant to Section 7.3, shall have
the right to admit new Members in exchange for property, cash or services, and
the Managing Member shall determine the
 
28

--------------------------------------------------------------------------------


 
amount and nature of contribution by new Members admitted on such terms as the
Managing Member may determine.  The Members may create series or classes or
groups of Members (including existing Members) having such relative rights,
powers and duties as the Members may from time to time establish.  The Managing
Member may amend Exhibit A hereto to reflect changes in Membership Percentages
resulting from the issuance of Membership Interests in exchange for any such
property, cash or services or resulting from the redemption of Membership
Interests.
 
9.4 Transfers by Operation of Law; Purchase Option.  If a Member (i) dies, (ii)
becomes incapacitated, (iii) becomes a Bankrupt Member, or (iv) is subject to a
transfer of its Membership Interest by operation of law, then the Company or its
assignee shall have the right to elect to purchase the Membership Interest which
is then owned by the Member in the manner set forth in Section 9.4(a)
hereof.  If the Company fails to purchase any or all of such Membership
Interest, the remaining Member or Members (the “Remaining Members”) may elect to
purchase such remaining Membership Interest in the manner set forth in Section
9.4(b) hereof.  Failure of the Company and the Members of the Company to elect
to purchase the Membership Interest under this Section 9.4 shall not affect the
right of any of them to purchase the same Membership Interest under Section 9.1
of this Agreement in the event of a proposed sale, assignment, transfer or other
disposition by or to any receiver, petitioner, assignee, transferee or other
person obtaining an interest in the Membership Interest.
 
(a) Upon the Company’s receipt of written notice of the occurrence of an event
described in Section 9.4 of this Agreement (the “Section 9.4 Notice”), the
Company or its assignee shall have the exclusive right and option to purchase
all of such Membership Interest which is then owned by the Member at the
purchase price equal to the amount of the subject Member’s positive Capital
Account balance (to the extent above zero) by delivering written notice to such
Member or such Member’s legal representative within thirty (30) days after
receipt of the Section 9.4 Notice.  The Section 9.4 Notice shall be delivered to
the Company and all of the Members within thirty (30) days after the occurrence
of an event described in Section 9.4 of this Agreement by the Member or such
Member’s legal representative.
 
(b) If the Company fails to exercise its purchase option within the thirty (30)
day period provided in Section 9.4(a) of this Agreement, the Remaining Members
may elect to purchase such remaining Membership Interest at the purchase price
equal to the amount of the subject Member’s positive Capital Account balance (to
the extent above zero) by delivering written notice to the subject Member or
such Member’s legal representative not later than thirty (30) days after the
expiration of the thirty (30) day period described in Section 9.4(a) of this
Agreement. Unless otherwise agreed between or among the electing Members, the
purchase by the electing Members shall be pro rata to and in proportion with
their Membership Interests; provided, if one or more of the other Members elect
not to purchase any portion of such Membership Interest, the remaining electing
Members may purchase such Membership Interest without the consent of any
non-purchasing Members, pro rata between or among them or in such other manner
as they may agree.
 
(c) The subject Member (or its legal representative) whose entire Membership
Interest is to be purchased and succeeded to by the Company and/or the Remaining
Members pursuant to this Section 9.4 shall, within ten (10) days after receipt
of notice from the Company or the Remaining Members of their intent to purchase
the entire Membership Interest of the
 
29

--------------------------------------------------------------------------------


 
subject Member, execute and deliver such deeds, bills of sale and other
instruments as shall reasonably be requested by the Company or such Remaining
Members, as the case may be, to effect the conveyance and transfer of the entire
Membership Interest of such subject Member, and shall, to the extent requested
by the Company or such Remaining Members, as the case may be, cooperate to
effect a smooth and efficient continuation of the Company affairs.  If the
subject Member (or its legal representative) disputes the right of the Company
or the Remaining Members, as the case may be, to purchase and succeed to the
subject Member’s entire Membership Interest, such subject Member (or its legal
representative) shall nevertheless execute instruments and cooperate with the
Company and the Remaining Members pursuant to the immediately preceding
sentence, without, however, being deemed to have waived his or its rights to
damages if the Company or the Remaining Members shall have purchased and
succeeded to the Membership Interest of the subject Member under this Section
9.4 without having the right to do so.
 
(d) Upon compliance by the subject Member (or its legal representative) with the
provisions of the immediately preceding subsections of this Section 9.4, the
Company or the Remaining Members succeeding to the entire Membership Interest of
the subject Member shall pay to such Member (or its legal representative) the
purchase price therefor within ninety (90) days thereafter.
 
9.5 Purchase Option of Defaulted Interest.
 
(a)           Breach. In addition to other remedies provided herein and by law,
in the event a Member commits a Default, then the Membership Interest of such
Member shall be a “defaulted interest” and such Member shall be deemed a
“Defaulted Member” hereunder, such Defaulted Member shall have no right to vote
with respect to any Company matter, including, without limitation, Major
Decisions, and such Member’s Membership Interest shall become subject of a
purchase option in favor of the Company pursuant to Section 9.5(b) hereof.  For
the purposes hereof, a “Default” shall mean, in addition to the meaning set
forth in Section 2.9(a) hereof, a Member’s failure to comply with, or violation
of, any material provision of this Agreement that is not susceptible to cure or
where such failure or violation is susceptible to cure and continues for (i) a
period of thirty (30) days after notice of such failure or violation is given to
the defaulting Member, or (ii) if such failure or violation is not reasonable
susceptible to being cured within such period, then such longer period (not to
exceed an aggregate cure period of sixty (60) days) as may be reasonable
necessary to cure such failure or violation, provided the defaulting Member at
all times diligently pursues such cure.
 
(b)           Purchase Option.  If a Member becomes a Defaulted Member pursuant
to this Agreement for any reason, then, in addition to other remedies provided
herein and by law, the Company or its assignee shall have the right to elect to
purchase the Membership Interest which is then owned by the Defaulted Member in
the manner set forth in Section 9.5 hereof.  Failure of the Company to elect to
purchase the Membership Interest under this Section 9.5 shall not affect any
other rights available to it pursuant this Agreement or by law.
 
(i)           Once a Member becomes a Defaulted Member, the Company or its
assignee shall have the exclusive right and option to purchase all of such
Membership Interest which is then owned by the Defaulted Member at the purchase
price determined in accordance
 
30

--------------------------------------------------------------------------------


 
with Section 9.5(b)(iii) of this Agreement by delivering written notice to such
Defaulted Member (the “Section 9.5 Notice”).
 
(ii)           The Defaulted Member whose entire Membership Interest is to be
purchased and succeeded to by the Company pursuant to this Section 9.5 shall,
within ten (10) days after receipt of notice from the Company of its intent to
purchase the entire Membership Interest of the Defaulted Member, execute and
deliver such deeds, bills of sale and other instruments as shall reasonably be
requested by the Company to effect the conveyance and transfer of the entire
Membership Interest of such Defaulted Member, and shall, to the extent requested
by the Company, cooperate to effect a smooth and efficient continuation of the
Company affairs.  If the Defaulted Member disputes the right of the Company to
purchase and succeed to the Defaulted Member’s entire Membership Interest, such
Defaulted Member (or its legal representative) shall nevertheless execute
instruments and cooperate with the Company pursuant to the immediately preceding
sentence, without, however, being deemed to have waived his or its rights to
damages if the Company shall have purchased and succeeded to the Membership
Interest of the Defaulted Member under this Section 9.5 without having the right
to do so.
 
(iii)           Upon compliance by the Defaulted Member with the provisions of
the immediately preceding subsections of this Section 9.5, the Company shall pay
to such Defaulted Member an amount equal to $10.00 per each whole Membership
Percentage (for example, if the Defaulted Member had a Membership Interest
having a 49.5% Membership Percentage, the purchase price for such Membership
Interest would be $490.00.  The Company may deduct from such purchase price its
costs and expenses incurred in exercising its purchase option pursuant to this
Section 9.5.  In addition, the Company shall have the right to offset any
amounts owed to it by the SenCer Member against such purchase price.
 
9.6  Certificates; Legend on Membership Interest Certificates.  The Company has
the option to issue certificates or instruments representing the Members’
Membership Interests.  If the Company determines to issue such certificates,
such certificates shall be endorsed conspicuously on the face thereof with the
following legend:
 
“The Membership Interest represented by this certificate is subject to a certain
Operating Agreement, as the same may be amended and/or restated from time to
time, by and among the Members of the Company, a copy of which Operating
Agreement is available for inspection at the offices of the Company or may be
available upon request.”
 
              9.7  Repayment of Outstanding Loans of Members.  Notwithstanding
any other provision of this Article IX, no Member may dispose of its Membership
Interest to a third party, and neither the Company nor any Member may elect to
purchase the Membership Interest of another Member, unless such Member or the
Company agrees to pay, in cash at the time of closing of such transaction, any
and all outstanding loans, debts, and obligations owed by the Company to every
other Member.
 
31

--------------------------------------------------------------------------------


 
9.8  Drag Along Rights.  To the extent a Member has voting rights with respect
to a Change of Control Transaction, by applicable law or otherwise, each Member
shall vote all of their Membership Interests in favor of and raise no objection
against a Change of Control Transaction approved by a Super Majority In
Interest, and, if applicable, each Member shall sell all of their Membership
Interests to the proposed purchaser on the same terms as approved by the Super
Majority In Interest.  Each Member will take all action necessary and desirable
in connection with the consummation of such Change of Control Transaction,
including, without limitation, the waiver of all appraisal or dissenters rights
available to any such Member under applicable law (to the extent permitted by
applicable law).
 
ARTICLE X - DISSOLUTION AND TERMINATION
 
               10.1 Dissolution.  The Company shall continue in effect until
dissolved upon the first to occur of the following:
 
(a) on January 15, 2009, if the Viability Confirmation Date has not occurred by
such date unless the Managing Member elects to continue the existence of the
Company; if the Viability Confirmation Date has occurred by such date or if the
Managing Member elected to continue the existence of the Company notwithstanding
the Viability Confirmation Date not occurring by such date, the Company shall
continue in effect until required to be dissolved upon the events set forth
below.
 
(b) the affirmative vote of a Super Majority In Interest;
 
(c) the entry of a decree of judicial dissolution of the Company under Section
608.441(2) of the Act or such other event requiring dissolution under the Act;
or
 
(d) sale or other disposition of all or substantially all of the Company’s
assets, unless the Managing Member elects to continue the existence of the
Company.
 
10.2 Accounting.  Upon the dissolution of the Company, a proper accounting shall
be made of the assets and liabilities of the Company and the Capital Account of
each Member as of the date of dissolution and of the items of Net Income and Net
Loss from the date of the last previous accounting to the date of
dissolution.  The Liquidating Trustee shall cause Financial Statements
presenting such accounting to be prepared and certified.
 
10.3 Liquidating Trustee.
 
(a) Upon the dissolution of the Company, the affairs of the Company shall be
wound up and terminated and the Members shall continue to share Net Income, Net
Loss, Distributable Cash and other items of the Company during the winding-up
period in accordance with the provisions of Articles IV and V hereof.  The
winding-up of the affairs of the Company and the distribution of its assets
shall be conducted exclusively by the Liquidating Trustee, who is hereby
authorized to do all acts authorized by law for these purposes.  The Liquidating
Trustee, in carrying out such winding up and distribution, shall have full power
and authority to sell, assign, transfer and encumber all or any of the Company
assets.  The Liquidating Trustee
 
32

--------------------------------------------------------------------------------


 
shall be the Managing Member, unless the Managing Member has appointed another
Person as Liquidating Trustee.
 
              (b) Upon the completion of the winding up of the Company and the
distribution of all Company assets, the Company shall terminate and the
Liquidating Trustee shall have the authority to execute and record any and all
other documents required to effectuate the termination of the Company.
 
              (c) The Liquidating Trustee shall be indemnified and held harmless
by the Company from and against any and all claims, liabilities, costs, damages
and causes of action of any nature whatsoever arising out of or incidental to
the Liquidating Trustee’s taking of or failure to take any action authorized
under, or within the scope of, this Agreement; provided, however, that the
Liquidating Trustee shall not be entitled to indemnification for:
 
(i) matters entirely unrelated to the Liquidating Trustee’s actions under the
provisions of this Agreement; or
 
(ii) fraud, willful misconduct, self-dealing or criminal activity.
 
10.4 Liquidating Distribution.  In the event of the dissolution of the Company
for any reason, the assets of the Company shall be liquidated for distribution
in the following rank and order:
 
(a) first, to the payment and discharge of all the debts and liabilities in the
order of priority as provided by the Act;
 
(b) second, to the establishment of any necessary reserves to provide for
contingent liabilities, if any; and
 
(c) third, to the Members in proportion to their positive Capital Accounts after
giving effect to the allocations set forth in Article IV hereof, treating any
distribution of property as a sale thereof at fair market value.
 
Such distributions shall be made on or before a date (the “Final Liquidation
Date”) no later than the later to occur of (i) the last day of the taxable year
of the Company in which the liquidation of the Company occurs and (ii) 90 days
after such liquidation.  If the Liquidating Trustee, in its discretion,
determines that the distributions will not be timely made, it may distribute all
of the assets and liabilities of the Company in trust with the Liquidating
Trustee, or such other Person as may be selected by the Liquidating Trustee
acting as trustee; the purpose of the trust is to allow the Company to comply
with the timing requirements under Regulation Section 1.704-1(b).  The trustees
of said trust shall distribute the former Company assets (however constituted,
enhanced or otherwise) as promptly as such trustee deems proper and in the same
manner as directed in this Section (without regard to this sentence or the
preceding two sentences) and otherwise as required hereunder.  The trust shall
be terminated as soon as possible after the trust property is distributed to the
beneficiaries thereof.
 
10.5 Distributions in Kind.  Company property distributed in kind shall be
transferred and conveyed to the distributees as tenants in common subject to any
liabilities attached thereto
 
33

--------------------------------------------------------------------------------


 
so as to vest in them undivided interests in the whole of such property in
proportion to their respective rights to share in the proceeds of the sale of
such property in accordance with this Article.
 
ARTICLE XI- MISCELLANEOUS

 
11.1 Appointment of Attorney in Fact.  Each of the Members constitutes and
appoints the Managing Member as its true and lawful attorney to make, execute,
sign, swear to, acknowledge and file in his name, place and stead:
 
(a) the Articles of Organization;
 
(b) any other certificate or instrument which may be required to be filed by the
Company under the laws of the State of Florida or any other jurisdiction;
 
(c) any and all amendments or modifications of this Agreement and/or the
instruments described in subpara­graphs (a) and (b) of this Section 11.1
permitted by this Agreement, including specifi­cally, but without limitation,
amendments reflecting the admission of substituted or additional Members
pursuant to Article IX (pro­vided that this power shall not entitle the Managing
Member to approve of any amendment of this Agreement on behalf of any Member);
 
(d) all documents and instruments which may be required to effectuate the
dissolution and termination of the Company and cancellation of its Articles of
Organization, as from time to time amended; and
 
(e) such other document or documents or instrument or instruments relating to
the Company and in keeping with its stated purpose as may be required under the
laws of any state or of the United States or of any other jurisdic­tion.
 
This power is coupled with an interest, shall survive and not be affected by the
subsequent disability, death, dissolution or incapacity of any Member, and shall
be irrevocable unless the attorney-in-fact files a petition in bankruptcy or is
dissolved and in any such event this power with respect to the Managing Member
shall be automatically revoked.
 
11.2 Amendment.  This Agreement may be modified or amended only by the written
approval of a Super Majority In Interest; provided, that, subject to Section 9.3
hereof, the Managing Member may amend and supplement this Agreement and Exhibit
A to reflect the creation of separate series or classes, changes in Members,
Membership Percentages and value of Company assets made in accordance with the
provisions of this Agreement, including amendments contemplated by Section 9.3
hereof, without such approval of the Members; and provided further that the
approval of all Members, including Defaulted Members, shall be required to amend
this Section 11.2, and the approval of any Member, including a Defaulted Member,
shall be required for any amendment which would increase its obligations under
this Agreement.
 
34

--------------------------------------------------------------------------------


 
11.3 Further Assurances.  Each Member agrees to execute, acknowledge, deliver,
file, record and publish such further certificates, amendments to certificates,
instruments and documents, and do such other acts and things as may be required
by law, or as may be required to carry out the intent and purposes of this
Agreement.
 
11.4 Notices.  All notices, demands, consents, approvals, requests, offers or
other communications which any of the parties to this Agreement may desire or
shall be required to be given hereunder shall be in writing and shall be given
(a) by registered or certified mail, return receipt requested, or (b) delivery,
signed receipt required, via nationally recognized overnight delivery service,
the cost and expense of such delivery to be borne by the sending party.  All
notices shall be addressed to the recipient at the address set forth on Exhibit
A hereto unless such address is subsequently changed by such recipient in
accordance with the following procedure.  Any Member may designate another
address (or change its address) for notices hereunder by delivery of a written
notice to the Managing Member in accordance with the provisions of this Section
11.4.  Any notice sent in compliance with the above provisions shall be deemed
delivered and received, except for electronic communications, on the third
business day next succeeding the day on which it was sent, or, if sooner, on the
actual date received, and, in the case of electronic communications, only on the
date the sending party receives acknowledgment of receipt of such notice.
 
11.5 Confidentiality.  The Members acknowledge that each has furnished or
provided access to information and shall be furnishing or providing access to
information to the other Member, and that such information is confidential (the
“Confidential Information”). Each Member agrees to maintain (and to cause its
Affiliates to maintain) the confidentiality of the Confidential Information. The
Confidential Information shall only be used by the Members in connection with
Company business.  Further, each Member agrees to transmit the Confidential
Information only to such of its Affiliates and representatives who need to know
the Confidential Information for the sole purpose of assisting such Member in
connection with Company business.  If, pursuant to a court or other legal order,
a Member is requested or required (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information supplied to such Member, or
its Affiliates or representatives, it is agreed that such Member will provide
the other Member with prompt written notice of such request or requirement so
that the other Member may seek an appropriate protective order and/or waive
compliance with the provisions of this Agreement; but it is understood that such
Member will be obligated to and may comply with requirements of the law.  The
Members recognize and acknowledge the competitive value and confidential nature
of the Confidential Information and the irreparable damage that could result if
information contained therein is disclosed to any third party.  Accordingly, and
in view of the nature of the Confidential Information, each Party agrees that
any unauthorized disclosure of Confidential Information or other violation, or
threatened violation, of this Section 11.5 would cause irreparable damage to the
other Members, and that, therefore, each Member shall be entitled to an
injunction prohibiting the other Member or its Affiliates or representatives
from any such disclosure, attempted disclosure, violation, or threatened
violation of this Section 11.5 as its sole remedy. The Members’ respective
obligations under this Section 11.5 shall continue after the dissolution of the
Company.  The Members acknowledge that, in order to comply with applicable
requirements of federal securities laws, GAC Member shall be required to
publicly file and
 
35

--------------------------------------------------------------------------------


 
disclose the existence of this Agreement and the exhibits hereto and the terms
and conditions hereof, and the Members hereby consent to such disclosure.
 
11.6 Governing Law and Venue.  This Agreement is made pursuant to and shall be
governed by and construed in accordance with the laws of the State of Florida,
without regard to the conflict of laws principles thereof.  The venue for any
suit or proceeding brought as a result of this Agreement shall be the
appropriate federal or state court in Orange County, Florida.
 
11.7 Captions.  All articles and section headings or captions contained in this
Agreement are inserted only as a matter of convenience and for reference and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.
 
11.8 Pronouns.  As used herein, all pronouns shall include the masculine,
feminine, neuter, singular and plural thereof wherever the context and facts
require such construction.
 
11.9 Successors and Assigns.  This Agreement shall be binding upon the parties
hereto and their respective executors, administrators, legal representatives,
heirs, successors and assigns, and shall inure to the benefit of the parties
hereto, and, except as otherwise herein expressly provided, their respective
executors, administrators, legal representatives, successors and assigns.
 
11.10 Extension not a Waiver.  No delay or omission in the exercise of any
power, remedy or right herein provided or otherwise available to a party or to
the Company shall impair or affect the right of such Member or the Company
thereafter to exercise the same.  Any extension of time or other indulgences
granted to a Member hereunder shall not otherwise alter or affect any power,
remedy or right of any other Member or of the Company or of the obligations of
the Member to whom such extension or indulgence is granted.
 
11.11 Severability.  If any provision of this Agreement or application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Agreement or the application of such provision to such Person or circumstances,
other than as to which it is so determined invalid or unenforceable, shall not
be affected thereby, and each provision shall be valid and shall be enforced to
the fullest extent permitted by law.
 
11.12 Entire Agreement.  This Agreement, and the schedules and exhibits hereto,
contain the entire understanding and agreement of the parties hereto relating to
the subject matter hereof and all prior agreements relative hereto which are not
contained herein.
 
11.13 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which, when taken
together, shall be deemed one agreement, but no counterpart shall be binding
unless an identical counterpart shall have been executed and delivered by each
of the other parties hereto.
 
11.14 No Third Party Beneficiary.  The provisions of this Agreement shall be
solely for the benefit of the parties hereto and their respective successors and
assigns.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
36

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed this ____ day of July, 2008, effective as of the 15th day of July,
2008.

 

 
GENERAL AUTOMOTIVE COMPANY, a
  Nevada corporation       By:  /s/Joe DeFrancisci  
        Joe DeFrancisci
          Chief Executive Officer

 

 
SENCER INC., a New York corporation
      By:    /s/David Burt             David Burt  
          President

 
37

--------------------------------------------------------------------------------




EXHIBIT A
 
OPERATING AGREEMENT
 
OF
 
GENERAL AUTOMOTIVE ADVANCED TECHNOLOGY GROUP, LLC

 
NAME AND ADDRESS
OF MEMBER
MEMBERSHIP
PERCENTAGE
 
   
    General Automotive Company
5422 Carrier Drive, Suite 309
Orlando, Florida 32819
Attention: Joe DeFrancisci
 
50%
 
   
    SenCer Inc.
1 Keuka Business Park
Penn Yan, New York 14527
Attention: David Burt
 
50%
 

 
38

--------------------------------------------------------------------------------


 
EXHIBIT B
 
OPERATING AGREEMENT
 
OF
 
GENERAL AUTOMOTIVE ADVANCED TECHNOLOGY GROUP, LLC
 




FORM OF TECHNOLOGY LICENSE AGREEMENT